OPINION OF THE COURT
Per Curiam.
Dennis M. Beck has submitted an affidavit dated August 2, 1990, wherein he tenders his resignation as an attorney and counselor-at-Iaw (22 NYCRR 691.9). Mr. Beck was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on October 14, 1970, under the name Dennis Michael Beck.
*629On May 18, 1990, Mr. Beck was convicted in the United States District Court for the Eastern District of New York, upon his plea of guilty, of failure to file a tax information return in violation of 26 USC § 7203. He was placed on probation for three years, fined $25,000, and directed to serve 200 hours of community service.
Mr. Beck indicates in his affidavit of resignation that he could not successfully defend himself on the merits against disciplinary charges predicated upon his conviction, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The Chief Counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Dennis M. Beck as a member of the Bar is accepted and directed to be filed. Accordingly, Dennis M. Beck is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Miller, JJ., concur.
Ordered that the resignation of Dennis M. Beck is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Dennis M. Beck is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Dennis M. Beck shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Dennis M. Beck is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.